Citation Nr: 1437531	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for herpes with residual scarring, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to March 1984, from August 1984 to September 1984, and from February 1985 to February 2002. 

This matter comes before the Board of Veterans' Appeals (Board) from 2008, 2009, and 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  In a June 2007, rating decision, the RO proposed reduction of the Veteran's herpes disability rating from 30 percent to noncompensable.  In a July 2008 rating decision, the RO decreased the Veteran's herpes evaluation from 30 percent to noncompensable effective from October 1, 2008.  In an October 2008 rating decision, the RO "continued" the 30 percent rating.  In an August 2009 rating decision, the RO reduced the Veteran's disability rating from 30 percent to 10 percent effective from November 1, 2009; the 10 percent was based on tender scars.  In an August 2011 rating decision, the RO found that the reduction of the rating was not proper and was void; the RO restored the rating of 30 percent effective from November 1, 2009.  The Board notes that the Veteran's disability has been assigned a 30 percent rating effective from January 2004.

In August 2010, the Veteran testified before a Decision Review Officer in Seattle, Washington.  A transcript of that hearing is of record.

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's herpes with scarring disability has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas, and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

2.  During the rating period on appeal, the Veteran's herpes with scarring disability has scarring which is tender to the touch.  

CONCLUSION OF LAW

The criteria for a disability rating of in excess of 30 percent for herpes with scarring have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2007.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes photographs, clinical records, written information on viral infections, and the statements of the Veteran in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations/opinions were obtained in 2007, 2009, and 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include the Veteran's reported history and clinical examination.  The Board also notes that the Veteran's disability rating is based on area affected, and also the prescribed treatment.  The clinical records provide a list of the Veteran's prescribed medication and treatment, and the Veteran's own assessment of the affected area.  In addition, the Veteran is competent to testify as to her symptoms.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Herpes

The Veteran's herpes is currently rated under 38 C.F.R. § 4.118 , Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2013).  Here, the use of Diagnostic Codes 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, and that this disability is rated by analogy to dermatitis or eczema under Diagnostic Code 7806. See 38 C.F.R. § 4.20 (2013) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118 , Diagnostic Code 7806.

Dermatitis or eczema may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.  

Rating Scars

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54712 (September 23, 2008).  Nevertheless, the Board has considered which rating criteria provide the Veteran with the most favorable evaluation.  

The rating criteria applicable for rating scars, as in effect prior to October 23, 2008, are as follows:

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

DC 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118 . DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118 .

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 .

Effective for claims filed on or after October 23, 2008, the rating criteria are as follows: 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear. Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned. A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.). A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.). A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable. 38 C.F.R. § 4.118 , Diagnostic Code 7801. 

Note (1) to Diagnostic Code 7801 defines a deep scar which is one associated with underlying soft tissue damage. Id. 

Note (2) to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25 . Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck. Id. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating. Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118 .

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118 .

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's herpes is currently evaluated as 30 percent disabling.  The Veteran would be entitled to a higher rating of 60 percent if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118 , Diagnostic Code 7806. 

The claims file includes December 2004 correspondence from Dr. J. M.  He stated that the Veteran has been a patient of his for more than two years.  He stated that the Veteran has been "taking Acyclovir on a daily basis since prior to [March 2002] for suppressive therapy. (Original diagnosis in 1980.)  We have continued this medication.  On occasion, she has to have the dose increased due to outbreaks."  The Board finds that the doctor's statement as to "suppressive" therapy refers to medication to suppress outbreaks, which is not synonymous with immunosuppressive therapy.  As discussed in further detail below, immunosuppressive drugs carry a higher risk of severe side effects. 

A February 2007 VA examination report reflects that the Veteran was placed on Valtrex in September or October of 2006 and takes it daily.  Prior to that, she had been taking Acyclovir daily.  The Veteran reported that she continues to have breakouts which occur in her left buttock area.  She noted that the breakouts are preceded by itching for four to five days.  A rash with vesicles that weep occurs during breakouts.  She denied any pain with breakouts, but reported that she gets a fever and is "very worn down" during breakouts.  Upon examination, there was a small reddened area with no papules or vesicles located on the left buttock on the medial side.  The area measured 3 cm by 2 cm.  The total body surface area was .01 percent.  There was no scarring or disfigurement.  There was no exposed area affected.  There was no pain on palpation.  

A September 2007 VA clinical primary care outpatient record reflects that the Veteran had concerns of recurrent herpes outbreaks.  It was noted that Valacyclovir will stop an outbreak but that 500 mg does not seem to prevent them.     

A July 2009 VA examination report reflects that the Veteran reported a history of intermittent herpes outbreaks to the left buttock.  She reported taking antiviral medication, including Acyclovir and Valtrex on a daily basis which seemed to help, but she continued to have outbreaks.  She reported that between 2007 and July 2009, she had had 13 outbreaks which included tingling, and burning pain located to the left buttock.  Her symptoms progressed to a erythematous, vesicular and tender rash followed by ulcers/crusts, and then resolution.  She reported that her outbreaks last three weeks at a time, and include pain.  During periods when she does not have outbreaks, the areas of scarring to her left buttock exhibit moderate intermittent tenderness which is exacerbated by touch.  She reported that her work requires her to be seated in a chair for most of the day and that sitting is painful and distracting; however, it was noted that she is able to perform her work duties without disability or loss of functionality.  Upon examination, the herpes scarring was well healed and moderately tender to touch as reported by the patient and demonstrated by her guarded body movements.  The estimate of exposed body surface area was zero percent; the total body surface area was .5 percent.  Scars to the left buttocks measured 3cm x 2cm, 2 cm x 2cm, and 3cm x 3 cm.

An October 2009 VA clinical record reflects that the Veteran has recurrent herpes simplex which "seems to be in the same area" as when the examiner had last looked at it. "There was evidence of previous scars that would be consistent with same." 

The Veteran testified at an August 2010 DRO hearing that she concurs with the 10 percent for her scars.  She reported that she has approximately four scars on her buttocks.  She reported that when she has outbreaks, she gets an itching, burning, a fever, and fatigue.  

2010 and 2011 VA clinical records reflect that the Veteran was taking Acyclovir ointment and Famciclovir instead of Valacyclovir.

In a September 2009 statement, the Veteran again stated that she accepts the 10 percent rating for her scar.  She again acknowledged that she was not taking corticosteroids, but stated was taking systemic therapy.  The Veteran also stated that she believed that she was entitled to a 50 percent rating under an older version of DC 7806.  The version cited by the Veteran was changed in 2002, prior to her claim for an increased rating and is not for consideration. 

In her January 2011 VA Form 9 attachment, the Veteran stated that she has been on "numerous daily medications and a skin ointment to help relieve the breakouts and symptoms" of her herpes.  She reported that she has approximately eight outbreaks or more each year, depending on what is happening in her life.  She also reported scarring and that breakouts are now at different areas and have grown to be just below her "panty line", which she contended should now be considered an "exposed area" because she cannot keep it covered when she is in a bathing suit.  She contended that she has been taking systemic therapy, but admitted that she was not required to take corticosteroids or other immunosuppressive drugs.  She also contended that although she has been awarded a 10 percent rating for scarring, she should be awarded 30 percent because the scars are painful to touch.  

The Veteran, in this case, also stated that she has approximately six scars on her buttocks area.  She testified that on her left buttock cheek where the herpes is normally active, the affected area is the size of a "50 cent piece" and that it is spreading.  She also said that the scar has spread to 3/4 of her buttocks.  She testified that she has missed work because of her herpes.  

In a June 2011 statement, the Veteran stated that her herpes virus continues to cause outbreaks on her buttocks.  She reported that when she has a breakout, the welt can be detected through a swimsuit and that it itches.

An August 2011 VA examination report reflects that the Veteran is currently taking Famciclovir and has been previously prescribed Acyclovir.  The clinician stated that Acyclovir and Famciclovir are not immunosuppressive therapies and are not known, or have not been shown, to pose risks similar to corticosteroids or other immunosuppressive drugs.  It was further noted that the Veteran's affected area was 2.5 percent of the total body surface area and zero percent of the exposed area.  There was objective evidence of residual scarring consisting of hyper pigmented annular patches from more remote flare-ups.  The scars consisted of the following: a scar on the right of the anal crease on the left buttock measuring 1.5 cm x 2.5 cm.  A 1 cm by 1.4 cm scar traverse medially and inferior to the scar noted above by 3 cm., a 1cm by 1 cm scar one cm from the above, and another 1 cm by 1 cm scar 2.5 cm from the above.  The area of hyper pigmented residual scar tissue measures 5.0 x 5.0 cm, and includes the scars noted above. 

A January 2012 VA clinical record reflects that the Veteran has chronic herpes and was "just getting over" a breakout.  It was noted that she takes Famciclovir every day.  It was noted that the Veteran would like it documented that she has scarring from the herpes.  The Veteran reported that she now has breakouts in other areas around the buttock (not just in one area as over the past 20 years), and that the outbreaks of herpes seem to be spreading down her buttock.  Upon examination, she had scattered irregular 1 cm to 2 cm pinkish scarring on the left buttock.  It was noted that she has healing, scabbed vesicles just distal to the scars and a 2 cm area.  There was no drainage from any area.  It was noted that she has signs of old scarring and has healing vesicles on the left buttock.   

The Veteran testified at the January 2012 Board hearing that she knew of another Veteran who also had herpes and who had been provided a disability rating of 60 percent and that the other Veteran did not have pain or lesions.  The Board notes that the Veteran's rating is based on the evidence in her claims file and the appropriate rating criteria.  It is not based on other Veterans and their reported symptoms.  How other Veterans' disabilities have been evaluated is not relevant to how the rating criteria are applied to this Veteran's disability.  

An August 2012 VA clinical record reflects that upon examination, there were no worrisome lesions noted.  

A July 2013 VA primary care outpatient note reflects that the Veteran continues with herpes simplex breakouts and reported having had three that year.  

The Board has considered the Veteran's statements as to her outbreaks and that she does not always seek medical attention for them.  The Veteran is competent to report flare-ups or outbreaks.  Regardless of the frequency of flare-ups, it is the affected area and the type and duration of treatment, not the flare-up frequency that is the key to evaluating the Veteran's disability.  The Veteran has been treated with systemic (oral) therapy during the rating period on appeal, in addition to topical cream.  

The rating criteria allows for a ratings based on systemic therapy such as corticosteroids or immunosuppressive drugs.  Medications such as Acyclovir, Valtrex, Zovirax, Famciclovir, and Valacyclovir are not immunosuppressive drugs or corticosteroids, and creams applied topically are not considered systemic therapies.  While the rating criteria does not limit "systemic therapy" to only immunosuppressive drugs or corticosteroids, it does provide them as examples of the those types of systemic therapy which warrant varying evaluations based on frequency.  Immunosuppressive drugs or corticosteroids have a significant risk of potential adverse side effects to other parts of the body.  In essence, certain systemic therapies warrant a rating, not because they are oral or systemic medications, but because they can cause significant adverse effects.  As noted above, the August 2011 report reflects that the Veteran's medication is not akin to the immunosuppressive drugs or corticosteroids because it does not carry the same severity of potential side effects.  

The Veteran has conceded that she is not required to take corticosteroids or immunosuppressive drugs.  In addition, she has not been shown to be competent to state that her medication has the same potential for adverse side effects as corticosteroids or immunosuppressive drugs.  Thus, a compensable evaluation under DC 7806 is not warranted based on her medication.  The evidence also reflects that the Veteran's herpes manifested in lesions on her buttock; however, the evidence is against a finding that the affected area is at least five percent of the entire body, or exposed areas.  Thus, a compensable rating is not warranted under DC 7806. 

In sum, the evidence is against a finding that the Veteran's herpes disability manifests in symptoms which warrant a rating in excess of the current 30 percent evaluation for any period on appeal.  Based on her treatment and the size of the affected area, her symptoms do not warrant a compensable rating under DC 7806.  

The Board has considered various diagnostic codes to determine if there is an appropriate one which will provide the Veteran with a higher evaluation but finds that there is not.  The evidence does not reflect that the affected area is at least 144 square inches in size (DC 7801), that it has unstable scars (DC 7803), that it limits function of the buttocks (DC 7805), or that there are deep scars (pre 2008 DC 7801).   

The Board has considered the evidence with regard to the Veteran's scar(s) and the proximity and size of them.  The Board finds that based on the clinical evidence, (i.e. the size and location and proximity of the scars to each other) that they scars are best considered as one scar area which is tender.  Regardless, the Veteran has been awarded a 30 percent evaluation, which is the maximum evaluation allowed for five or more scars that are unstable or painful. 

Finally, the Board notes that there is some confusion with regard to the Veteran's understanding of her effective date for her 30 percent rating.  Due to the proposed reduction, the actual reduction, the voiding of the reduction, and the wording of the notifications of such to the Veteran, she believes that her current 30 percent rating is from November 2009.  However, the evidence reflects that the Veteran is in receipt of a 30 percent rating from January 2004.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board has also consider that the Veteran contends that her herpes cause pain.  Dermatitis is defined as inflammation of the skin, and includes conditions with symptoms such as boils, pain, burning sensations, irritations of an area caused by scratching, and dry, moist, or crusty patches of skin.  Eczema is defined as any of various pruritic papulovesicular types of dermatitis.  Eczema also includes herpecticum.  Herpes is defined as any inflammatory skin disease caused by herpes virus and characterized by the formation of clusters of small vesicles.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria of DC 7806.  DC 7806, which is the diagnostic code for dermatitis or eczema inherently encompasses symptoms such as pain, boils, itching, and irritation.  In addition, the regulation specifically allows for scars to be rated based on pain; thus, her tender scars are adequately considered under DC 7804. 

Therefore, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.  The Veteran has also contended that her herpes causes fatigue and fever.  However, the evidence does not support a finding that any such fatigue or fever has caused marked interference with employment or frequent periods of hospitalization.  While the Veteran has stated that she missed work due to her herpes outbreaks, she described the reason for her missed work as being due to the need to use ointment to help the itching and to lay on her stomach to help dry it out.  As noted above, symptoms such as itching and moist or crusty patches of skin are considered in the rating criteria under dermatitis and/or eczema.  In addition, the July 2009 VA examination report reflects that the Veteran reported that although the Veteran reported that sitting is painful and distracting due to her herpes, she is able to perform her work duties without disability or loss of functionality.  Pain is considered in the rating criteria.  In sum, the Veteran's symptoms are considered in the rating criteria, and if not, those symptoms have not been shown to cause marked interference with work or frequent periods of hospitalization.  The Board has also considered the Court's holding in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  The Board finds that even if the Board were to consider for referral for extra-schedule evaluation the Veteran's numerous service-connected disabilities, the combined effect is not exceptional and is already captured by the scheduler evaluations.  Her symptoms of the various disabilities, to include pain, depression, memory loss, and mood swings, are considered under the applicable rating codes.  Referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96. See Thun, supra.

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Although the Veteran has stated that her herpes has caused her to miss some work during flare-ups, she has not asserted, and the evidence does not reflect, that she has been unable to maintain substantial gainful employment due to her herpes with scarring. (e.g. See July 2009 VA examination.)  The Board finds that the record, as discussed above, does not reasonably raise the issue of TDIU.


ORDER

Entitlement to an increased rating for herpes with residual scarring, currently evaluated as 30 percent disabling is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


